Mr. Justice Cooke delivered the opinion of the court: Arthur Rawson, plaintiff in error, was convicted in the municipal court of Chicago on an information filed under section 570-1 of the Criminal Code charging that he was an inmate of a house of ill-fame. He was tried before the court, a jury having been waived, and was sentenced to pay a fine of $25 and costs and to be imprisoned for three months in the house of correction. The principal contention is that said section 570-1 of the Criminal Code is in violation of section 13 of article 4 of the constitution and is therefore invalid. It was upon the theory that this constitutional question was involved that a writ of error was issued out of this court to review the judgment of the municipal court. The record discloses that during the progress of the trial no motion was made and no ruling asked which called upon the court to pass upon this or any other question involved except as to the guilt or innocence of plaintiff in error under the proof. There is no objection or exception in the record to any finding or ruling of the court. There was no motion to quash the information and no motion for a new trial or in arrest of judgment. The question of the constitutionality of this section of the statute was not presented to the trial court. A case cannot be brought to this court by writ of error upon the ground that the validity of a statute is involved unless the record discloses that the question was in some way presented to the trial court for decision. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. McGrath, 195 Ill. 104; Wennersten v. Sanitary District, 274 id. 189. There is no question involved which gives this court jurisdiction, and the cause is therefore transferred to the Appellate Court for the First District. Cause transferred.